DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Na Xu on 09/22/2021.

The application has been amended as follows: 
2. (Currently amended) A cyclodextrin glucosyltransferase mutant, comprising the amino acid sequence of SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 or SEQ ID NO: 7 

3. (Cancelled).

10. (Currently Amended) A method of use of a cyclodextrin glucosyltransferase mutant 
 making a reaction system containing maltodextrin, genistein and the cyclodextrin glucosyltransferase mutant, performing a reaction at a pH of 4-8, a temperature of 30-60"C and a rotation speed of 120-180 rpm to obtain a reaction solution; and
 separating the reaction solution to obtain the long-chain glycosylated genistein, wherein the cyclodextrin glucosyltransferase and SEQ ID NO: 7.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is represented by Dong-1 (CN108486080A/IDS submitted), and Dong-2 (CN108531466A/IDS submitted), these reference disclose P. maceran CGTase mutants including the mutation A156V for the production of glycosylated genistein.  Dong-1 and Dong-2 do not disclose additional mutations in the locations claimed.  Applicant has demonstrated that these specific mutants have improved properties for the synthesis of a specific product, long chain genistein.    Applicant’s invention has been found novel and non-obvious. 

Conclusion
Claims 2, 4-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657           

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657